Citation Nr: 0521456	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that denied the veteran's claim of service 
connection for PTSD.  In early 2002, the veteran relocated 
from New Mexico to Nevada.  In February 2003, the veteran 
testified before the Board at a hearing that was held at the 
Reno, Nevada RO.  In February 2004, the Board remanded the 
issue to the RO for further action.  In February 2005, the 
Appeals Management Center (AMC) again denied the veteran's 
claim for service connection for PTSD.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim for service connection for PTSD has 
been obtained.

2.  The veteran does not have a current, valid diagnosis of 
PTSD.

3.  The stressors on which the diagnosis of PTSD was based 
are uncorroborated.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that he suffers from PTSD as a result of 
witnessing the murder of a pregnant woman and as a result of 
being sexually assaulted during active service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran has not contended that he engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post-
service medical examination.  Moreau v. Brown, 9 Vet. App. 
389, 395-6 (1996).  In addition, the veteran's own testimony, 
standing alone, will not be sufficient.  Id.

Because the veteran is alleging physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must also be considered.  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals. M21-1, Part III,  5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3) (2004).  See also Patton 
v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 
393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

During service, the veteran was an engineman aboard a troop 
transport ship.  The veteran's service medical records are 
negative for any psychiatric complaints or findings of 
psychiatric abnormality.  His records are similarly negative 
for any indication that he underwent any behavioral changes 
consistent with him being a victim of sexual assault.  His 
June 1972 discharge examination report noted his psychiatric 
condition as being normal.  

The Board notes that the veteran claims to have first sought 
treatment for PTSD-related symptoms at the Albuquerque, New 
Mexico VA medical center (VAMC) shortly after being 
discharged from the Navy.  He testified that he was informed 
at that time that he did not have a service-connected 
disability and that there was nothing VA could do to help 
him.  In June 2004, the RO requested all of the veteran's 
medical records for psychiatric treatment from 1970 to the 
present from the Albuquerque VAMC.  The first record of any 
treatment there, however, was dated in October 2000 and was 
related to urology.  Indeed, the first record of any post-
service medical treatment is dated in April 2000 at the El 
Paso, Texas, VAMC, where the veteran was noted to have 
mentioned that the last time he saw a doctor was 20 years 
previously, when he was in the Navy.  

The veteran first sought psychiatric treatment in July 2001.  
At that time he complained of recurring nightmares and 
depression.  He had suicidal ideations but stated that he 
would not go through with it.  His affect was noted to be 
flat.  The assessment was PTSD.  The Board notes, however, 
that the veteran did not report any stressors at this 
consultation.  In August 2001, the veteran reported 
difficulty sleeping due to intrusive memories of when, during 
service in Vietnam, he was called to take the payroll officer 
into Da Nang to pick up the ship's payroll.  He drove the 
boat into the city and was waiting for the other ship members 
to retrieve the payroll when he observed two marines kill a 
pregnant Vietnamese woman and throw her body into the water.  
The veteran expressed remorse that he did not report the 
incident to the officer in charge when they returned.  He 
also reported witnessing two male marines engaging in sexual 
intercourse.  He claimed to have reported this incident, but 
stated that the men were gone by the time the incident was 
looked into.  Per the veteran's report, he was noted to have 
had a long history of substance abuse, now in remission, and 
to have had difficulty holding down a job.  With regard to 
other stressful events, the veteran stated that his wife had 
left him for another woman after 16 years of marriage.  Their 
two children were left with him.  Following his divorce, he 
did not have a stable relationship for many years.  The 
assessment was:  adjustment disorder, not otherwise 
specified, rule out depression.  He was noted to have filed a 
claim for service connection for PTSD.  In this regard, he 
was referred for further psychiatric evaluation.

At his referral appointment in September 2001, the veteran 
reported depression and anxiety "for years".  He recounted 
having tried to seek psychiatric help after getting out of 
service but stated that he was turned away.  He reported that 
he had not seen any mental health provider, had never taken 
psychotropic medications, nor had he been hospitalized for 
psychiatric complaints.  He had trouble sleeping, decreased 
sex drive, low self-esteem, and low energy and motivation.  
He was noted to have fantasies about being a hero.  Upon 
examination, he was noted to have fluent, semi-spontaneous, 
well-articulated speech.  He was slightly anxious but not 
suicidal.  No psychotic symptoms were elicited or reported.  
The assessment was:  "depressive disorder, not otherwise 
specified (dysthymia?)"  He was seen on two subsequent 
occasions in 2001, where he was variously assessed as having 
depression, not otherwise specified, dysthymia, and PTSD.  
The Board notes that the PTSD assessment was made during a 
consultation with a nurse practitioner for prostatitis and 
depression.  

In February 2002, the veteran revealed that he had been a 
victim of sexual assault while in the military.  The staff 
psychiatrist to whom this was revealed noted that the veteran 
was not evaluated for PTSD at this appointment.  VA treatment 
records from April 2002 to November 2002 show assessments of 
adjustment reaction with prolonged depressive reaction or 
with depressed mood.  

In February 2003, the veteran was diagnosed with PTSD after 
meeting with a nurse practitioner rather than with the social 
worker with whom he normally met.  At the February 2003 
meeting, the veteran was noted to be tearful when referring 
to his military sexual trauma, and he was assessed as:  
"PTSD, MST."  When pressed for details as to the assault, 
the veteran was reluctant to speak of the event and claimed 
that he was unable to remember the exact date, and noted that 
he did not know the perpetrators because they were marines 
who were temporarily onboard the ship for the purpose of 
being transported to another location.  He did not report the 
incident after it occurred due to feeling humiliated.  At a 
subsequent meeting with his usual social worker, it was noted 
that his primary problem was sexual abuse.  This appointment, 
and each subsequent monthly appointment through June 2004, 
notes that the veteran was being seen "for treatment of the 
following diagnosis/diagnoses and problems:  PTSD (MST)."  
He was predominantly noted not to be paranoid or grandiose, 
and to have good judgment with intact insight.  

The Board notes that the various VA mental health records 
which denote that the veteran was being seen for "PTSD 
(MST)" are not diagnoses of service-related PTSD.  Rather, 
these assessments indicate that the veteran might have PTSD 
related to service.  However, the Board notes that there is 
no evidence that the VA practitioners specifically addressed 
the DSM-IV criteria.  The Board therefore finds that the PTSD 
assessments on record do not comport with the criteria of 
DSM-IV and the veteran accordingly does not have a valid 
diagnosis of PTSD.  See 38 C.F.R. § 4.130 (2004).  Thus, the 
first element required to establish service connection for 
PTSD has not been met, inasmuch as the preponderance of the 
competent and probative medical evidence of record does not 
establish that the veteran meets the diagnostic criteria for 
PTSD.  

Even if the veteran did have a valid diagnosis of PTSD, his 
stressors cannot be verified and he is therefore not entitled 
to service connection for PTSD.  First, the veteran's claim 
lacks corroboration of the alleged sexual trauma during 
service.  As mandated in cases involving alleged sexual 
trauma, the RO and Board have endeavored to seek any and all 
possible sources of evidence that might enable the veteran to 
corroborate the alleged sexual trauma over several years.  
The VA has meticulously requested evidence of all possible 
types that might corroborate the veteran's account of the 
stressor, including not only service medical records or 
actions or requests in service personnel records, but also 
statements from fellow soldiers, friends, or relatives from 
the time of the alleged incident and thereafter.  The veteran 
did submit a lay statement written by his daughter, but this 
statement spoke to the veteran's temperament and did not 
address the alleged assault.  On numerous occasions when 
asked for clarification about what happened in service, the 
veteran declined to respond.  The Board reminds the veteran 
that the duty to assist in the development and the 
adjudication of a claim is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, recons. denied, 1 Vet. App. 406 
(1991) (per curiam).  If the veteran has relevant evidence or 
is requested to provide additional information, he must do 
so.  Here, corroboration or verification of the alleged 
stressors is lacking and the Board finds no basis that could 
confirm this alleged stressor that would provide a basis to 
grant service connection for PTSD based on this alleged 
event.

Again, the service medical records do not corroborate sexual 
trauma inflicted on the veteran during service.  The veteran 
was not noted to have had any psychiatric problems during 
service nor are there any noted behavioral changes consistent 
with experiencing sexual assault.  This only provides more 
negative evidence against the claim.

Secondly, the veteran's alleged stressor of witnessing the 
murder of a pregnant Vietnamese woman has not been verified.  
The veteran stated that he did not report this event, nor has 
he indicated that there were any other witnesses.  Indeed, 
when on remand the veteran was asked to provide additional 
details regarding this alleged event, he did not respond.  
See Wood, supra.  Further, as the RO noted in its May 2001 
decision, this type of event is not recorded in existing 
combat records.  The military research group (USCRUR) states 
that it is "very rare when the intentional killing of 
civilians can be confirmed."  Given the vague nature of the 
veteran's description of this event, it is not possible to 
verify that this event occurred.  

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Similarly, both his wife's testimony that he suffers from 
PTSD and his daughter's statement indicating that he had 
problems controlling his temper due to his experience in the 
military are not competent evidence of a medical condition.  
See Espiritu, supra.

In sum, the preponderance of the credible evidence does not 
show a competent diagnosis of PTSD or corroboration of 
alleged in-service stressors that might in turn serve as a 
basis for a diagnosis of PTSD.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in May 2001.  
However, the notices to the appellant informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
RO and the AMC sent the appellant correspondence in March 
2001 and in March 2004, respectively; and statements of the 
case in March 2002 and February 2005, respectively.  There 
was no harm to the appellant, as VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing and content 
of the notices to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Thus, VA has satisfied its duty to 
notify the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Harvey Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


